Title: From Thomas Jefferson to United States Senate, 10 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States
                     
                     March. 10. 1808.
                  
                  A purchase having been lately made from the Cherokee Indians, of a tract of lands six miles square, at the mouth of the Chickamogga on the Tenissee, I now lay the treaty and papers relating to it before the Senate, with an explanation of the views which have led to it.
                  It was represented that there was within that tract a great abundance of iron ore of excellent quality, with a stream & fall of water suitable for iron-works; that the Cherokees were anxious to have works established there, in the hope of having a better supply of those implements of household & agriculture of which they have learned the use & necessity, but on the condition that they should be under the authority and the controul of the United States.   As such an establishment would occasion a considerable and certain demand for corn & other provisions and necessaries, it seemed probable that it would immediately draw around it a close settlement of the Cherokees, would encourage them to enter on a regular life of Agriculture, familiarize them with the practice and value of the arts, attach them to property, lead them of necessity and without delay to the establishment of laws & government; and thus make a great and important advance towards assimilating their condition to ours. At the same time it offers considerable accomodation to the government by enabling it to obtain more conveniently than it now can the necessary supplies of cast & wrought iron for all the Indians South of the Tenissee, & for those also to whom Saint Louis is a convenient deposit; and will benefit such of our own citizens likewise as shall be within it’s reach. Under these views the purchase has been made, with the consent and desire of the great body of the nation, altho’ not without some dissenting members, as must be the case with all collections of men. but it is represented that the dissentients are few and under the influence of one or two interested individuals.   It is by no means proposed that these works shall be conducted on account of the US. it is understood that there are private individuals ready to erect them, subject to such reasonable rent as may secure a reimbursement to the United States, and to such other conditions as shall secure to the Indians their rights and tranquility.
                  The instrument is now submitted to the Senate with a request of their advise and consent as to it’s ratification.
                  
                     Th: Jefferson 
                     
                     
                  
               